Per Curiam.
This suit was commenced before a Justice of the Peace, where technical formality is not required in the pleading. If there be error in the admission or refusal of evidence on the trial of a cause in the Superior Court, it must be made the ground of a motion for a new trial; and then, if the Court refuse the new trial, the party must except.
The instructions are of record, but no exception to the giving or refusing of any one of them was taken. The record does not appear to contain all of the evidence. The suit was to recover damages, by a tenant against his landlord, for expulsion from the premises, for a year of the lease. It was proper for the tenant to give evidence of the improvements he had placed upon the premises before expulsion, rendering them more productive, with a view, at all. events, of showing how much the damage to the tenant was, *126in being deprived of their enjoyment for the future year. "We see no error in the record.
James C. Ricketts, for the appellant.
A. G. Downey, for the appellee.
The judgment is affirmed, with five per cent, damages and costs. __ '